EXHIBIT NO. 10-6


AMENDMENT 1
TO THE
NIAGARA MOHAWK POWER CORPORATION
1995 STOCK INCENTIVE PLAN

This sets forth Amendment 1 to the Niagara Mohawk Power Corporation 1995 Stock
Incentive Plan, effective as of December 13, 1995 (“Plan”). This Amendment shall
be effective as of January 1, 1999.

               1.     The name of the Plan shall be changed from the “Niagara
Mohawk Power Corporation 1995 Stock Incentive Plan” to the “Niagara Mohawk 1995
Stock Incentive Plan.”

               2.     Section 1.1 of the Plan shall be restated to provide as
follows:

Establishment of the Plan. Niagara Mohawk Power Corporation, a New York
corporation, established an incentive compensation plan, known as the “Niagara
Mohawk Power Corporation 1995 Stock Incentive Plan,” to permit grants of SARs,
Stock Units and Dividend Equivalents. The plan became effective as of December
13, 1995 (“Effective Date”).


Effective as of January 1, 1999, the name of the plan was changed to the
“Niagara Mohawk 1995 Stock Incentive Plan” (“Plan”). The Plan shall remain in
effect as provided in Section 1.3.


               3.     The definition of “Board” or “Board of Directors” in
Article 2.4 of the Plan shall be restated as follows:



“Board” or “Board of Directors” means, effective March 17, 1999, the Board of
Directors of Niagara Mohawk Holdings, Inc. Prior to March 17, 1999, references
to “Board” mean the Board of Directors of Niagara Mohawk Power Corporation.


               4.      The first line of Section 2.6(2) of the Plan shall be
amended by deleting the phrase “as of the date hereof,” and by inserting the
phrase “as of April 1, 1999,” in its place.

               5.      The phrase “the sale or other disposition of all or
substantially all of the assets of the Company,” in clause (ii) of Section
2.6(4) of the Plan shall be deleted
                        and the following shall be inserted in its place:

the sale or other disposition of all or substantially all of the assets of the
Company or, on or after April 1, 1999, of Niagara Mohawk Power Corporation,


                6. The definition of “Company” in Section 2.9 of the Plan shall
be restated as follows: “Company” means Niagara Mohawk Holdings, Inc. (effective
as of March 17, 1999), Niagara Mohawk Power Corporation, and any other separate
employer that participates in this Plan with the consent of the Board (each of
these separate employers, as well as any other separate employer that
participates in this Plan with the consent of the Board, shall hereinafter be
referred to as a “Participating Employer”). Notwithstanding the foregoing, the
term “Company” means Niagara Mohawk Holdings, Inc. for purposes of the
administration of the Plan and for purposes of Section 2.6. The term “Company”
is being used solely for convenience to make the Plan easier to read, and does
not alter the fact that an Employee is employed by the separate Participating
Employer from which the Employee regularly receives his paycheck. With respect
to any Employee, the term “Company” means such separate Participating Employer.


                7. The definition of “Shares” in Section 2.21 of the Plan shall
be restated as follows: “Shares” means, through March 17, 1999, the shares of
common stock of Niagara Mohawk Power Corporation, par value $1.00. After March
17, 1999, all references to “Shares” mean the shares of common stock of Niagara
Mohawk Holdings, Inc., par value $1.00.


Executed this 17th day of August 2001.

NIAGARA MOHAWK HOLDINGS, INC.




                                                                  
                                                                       
                                                                       
                                            /s/ David J.
Arrington                                                
                                                                       
                                                                       
                                                                       
                   David J. Arrington
                                                                       
                                                                       
                                                                       
                                      Senior Vice President and
                                                                       
                                                                       
                                                                       
                                      Chief Administrative Officer